                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


TAMARA TURNER
                     Plaintiff,

       v.                                                Case No. 20-C-998

ANDREW M. SAUL,
Commissioner of the Social Security Administration
                 Defendant.


                                  DECISION AND ORDER

       Plaintiff Tamara Turner seeks judicial review of the denial of her application for

social security disability benefits. Plaintiff alleged that she could no longer work due to a

variety of physical and mental impairments, but the Administrative Law Judge (“ALJ”)

assigned to the case concluded that plaintiff could still perform a range of unskilled,

sedentary work. Plaintiff argues that the ALJ (1) failed to adequately account for certain

mental limitations found by the agency’s psychological consultants and (2) erred in

evaluating her migraine headaches. I conclude that the matter must be remanded for

further proceedings based on plaintiff’s first argument. I set forth the applicable standards

of review before summarizing the facts of the case and then addressing plaintiff’s

arguments.

                                  I. LEGAL STANDARDS

A.     Disability Standard

       Social security regulations set forth a five-step, sequential test for determining

disability. See 20 C.F.R. § 404.1520(a)(4). At step one, the ALJ determines whether the




                                             1
claimant is working, i.e., engaged in “substantial gainful activity.” If so, the ALJ will find

the claimant not disabled. Id. § 404.1520(a)(4)(i).

       If the claimant is not working, at step two the ALJ determines whether she suffers

from any “severe” physical or mental impairments.             Id. § 404.1520(a)(4)(ii).     An

impairment is severe if it significantly limits the claimant’s physical or mental ability to do

basic work activities. Id. § 404.1520(c). If the claimant has no severe impairments, she

will be found not disabled.

       If the claimant has severe impairments, at step three the ALJ determines whether

any of those impairments qualify as conclusively disabling under the agency’s “Listings.”

Id. § 404.1520(a)(4)(iii). To meet or equal a Listing, “the claimant must satisfy all of the

criteria of the listed impairment.” Maggard v. Apfel, 167 F.3d 376, 380 (7th Cir. 1999). For

instance, most mental impairment Listings require the claimant to demonstrate at least

two “marked” limitations or one “extreme” limitation under the “paragraph B” criteria: (1)

understanding, remembering, or applying information; (2) interacting with others; (3)

concentrating, persisting, or maintaining pace (“CPP”); and (4) adapting or managing

oneself. E.g., Thompson v. Saul, 470 F. Supp. 3d 909, 912 (E.D. Wis. 2020). There is

no Listing specifically applicable to migraine headaches, but the agency routinely

considers that impairment under the Listing for epilepsy, requiring the claimant to

demonstrate migraines of the severity and frequency of the seizures referenced in that

section. See, e.g., Cooper v. Berryhill, 244 F. Supp. 3d 824, 828-29 (S.D. Ill. 2017).

       If the claimant’s impairments do not meet or equal a Listing, the ALJ proceeds to

step four, determining whether the claimant can, given her residual functional capacity

(“RFC”), still perform her past relevant work. Id. § 404.1520(a)(4)(iv). RFC is the most



                                              2
the claimant can still do, on a regular and continuing basis, despite the physical and

mental limitations caused by her impairments. Id. § 404.1545(a)(1).

       Finally, if the claimant cannot perform her past work, at step five the ALJ considers

whether she can, given her age, education, work experience, and RFC, make the

adjustment to other jobs existing in significant numbers in the national economy. Id. §§

404.1520(a)(4)(v), 404.1520(g). ALJs typically obtain testimony from a vocational expert

(“VE”) to assess whether there are a significant number of jobs in the economy the

claimant can still do. Liskowitz v. Astrue, 559 F.3d 736, 743 (7th Cir. 2009).

B.     Standard of Review

       The court will uphold an ALJ’s decision if it is supported by substantial evidence,

uses the correct legal standards, and contains an accurate and logical bridge from the

evidence to the conclusions.      Jeske v. Saul, 955 F.3d 583, 587 (7th Cir. 2020).

“Substantial evidence” means evidence a reasonable mind might accept as adequate to

support a conclusion. Lothridge v. Saul, 984 F.3d 1227, 1232 (7th Cir. 2021). Legal

conclusions are reviewed de novo, Scrogham v. Colvin, 765 F.3d 685, 695 (7th Cir. 2014),

so if the ALJ commits an error of law reversal is required without regard to the volume of

evidence in support of the factual findings, Schoenfeld v. Apfel, 237 F.3d 788, 796 (7th

Cir. 2001).

       While the ALJ need not in building the requisite bridge evaluate in writing every

piece of evidence in the record, he must sufficiently articulate his assessment of the

evidence to assure the court that he considered the important evidence and to enable the

court to trace the path of his reasoning. Rohan v. Chater, 98 F.3d 966, 971 (7th Cir. 1996).

The court limits its review to the rationale articulated by the ALJ, Brown v. Colvin, 845



                                             3
F.3d 247, 251 (7th Cir. 2016), but reads the decision as a whole and with common sense

in determining whether the ALJ made the necessary findings, Curvin v. Colvin, 778 F.3d

645, 650 (7th Cir. 2015).

                             II. FACTS AND BACKGROUND

A.     Plaintiff’s Application and Agency Decisions

       Plaintiff applied for benefits in May 2017, alleging that she became disabled as of

September 30, 2016 (Tr. at 258) due to severe migraines, probable MS, Ehlers-Danlos

syndrome, arthritis in the hands, cervical spine problems, post-laminectomy syndrome of

the lumbar spine, carpal tunnel syndrome, depression, anxiety, and chronic pain

syndrome (Tr. at 297). She reported past employment as a retail manager at a clothing

store from October 1997 to May 2010 and a bank teller from September 2012 to

September 2016. (Tr. at 299, 317.)

       In a function report, plaintiff reported daily headaches and an average of two to

three migraines per week lasting one to two days. She also reported severe low back

pain, which caused numbness and tingling in her legs and resulted in several falls. She

further reported extreme fatigue, dizziness, and balance problems, as well as severe

depression, anxiety, and panic attacks.      (Tr. at 307.)   Plaintiff indicated that family

members did the household chores, and she rarely went out alone because she could not

drive due to migraines and medications. (Tr. at 309-10.) She reported that she could

walk around the block, pay attention for 20 minutes depending on the severity of her

headache, and could not tolerate stress or changes in routine. (Tr. at 312-13.) In a

physical activities addendum, plaintiff wrote that she could continuously sit for 15 minutes,




                                             4
stand for 10 minutes, and walk for 15 minutes, and in a day sit for two hours, stand for

one hour, and walk for two hours. (Tr. at 315.)

      The agency denied the application initially on August 22, 2017 (Tr. at 137, 184),

based on the review of George Walcott, M.D., who opined that plaintiff could perform

sedentary work with no exposure to heights or hazards (Tr. at 146, 150-51), and Susan

Donahoo, Psy.D., who opined that plaintiff could perform the basic mental demands of

unskilled work (Tr. at 153). Under the paragraph B criteria of the mental impairment

Listings, Dr. Donahoo found mild limitation in understanding, remembering, or applying

information; no limitation in interacting with others; moderate limitation in CPP; and mild

limitation in adapting or managing oneself. (Tr. at 148.) In her mental RFC assessment,

Dr. Donahoo found moderate limitation in the ability to maintain attention and

concentration for extended periods (Tr. at 151), and in the ability to complete a normal

workday and workweek without interruptions from psychologically based symptoms and

perform at a consistent pace without an unreasonable number and length of rest periods,

explaining that these the difficulties were due to symptoms of depression, anxiety and

pain (Tr. at 152). Dr. Donahoo also found moderate limitation in the ability to respond

appropriately to changes in the work setting, explaining that plaintiff “would do best at a

job that has consistent duties and expectations.” (Tr. at 152.)

      Plaintiff requested reconsideration (Tr. at 193), but on February 7, 2018 (Tr. at 179,

194) the agency maintained the denial based on the reviews of Vicki Warren, Ph.D., who

agreed with Dr. Donahoo’s assessment (Tr. at 169, 174-76), and Steve McKee, M.D.,

who opined that plaintiff could perform sedentary work with limited handling on the right

(Tr. at 171-73). Plaintiff then requested a hearing before an ALJ. (Tr. at 253.)



                                            5
B.     Hearing

       On March 21, 2019, plaintiff appeared with a non-attorney representative for her

hearing before the ALJ. The ALJ also summoned a VE to offer testimony on jobs plaintiff

might be able to do. (Tr. at 91.)

       Plaintiff testified that she lived in a two-story home with her husband and two

children, ages 20 and 17; her bedroom was on the first floor. (Tr. at 107, 118.) Her

husband worked, but one of the children was usually home with her. (Tr. at 119.) She

had a college degree in marketing and business management. (Tr. at 107.)

       Plaintiff testified that she could no longer work due to severe low back pain and

migraines. (Tr. at 108.) She found it difficult to stand for longer than 15-20 minutes. (Tr.

at 108.) Because of arthritis, she found it difficult to hold objects, such as a pencil or

utensil. (Tr. at 108-09.) While sitting, she experienced shooting pain going down her

legs. Because of Ehlers-Danlos syndrome, she bruised easily and experienced joint pain

and difficulty healing. Her migraines affected her concentration; when experiencing one,

she needed to go to a dark, quiet room. (Tr. at 109.) She previously kept a migraine log

but no longer did. (Tr. at 111.) She further testified that within the past year she had

developed hip pain. (Tr. at 111-12.)

       Plaintiff testified that she could lift no more than 10 pounds, walk around the block,

and sit for 20-30 minutes before she needed to stand. (Tr. at 112-13.) She indicated that

she could pick up a paperclip, but it was difficult; sometimes her hand would just give out.

Her right hand was worse than the left. (Tr. at 113.) She described tingling and numbness

in her hands and overall weakness. (Tr. at 120.) She also complained of fatigue, with

her body feeling like a wet noodle. (Tr. at 121.)



                                             6
       Plaintiff testified that she experienced neck pain, which she said averaged 7 on a

0-10 scale. (Tr. at 122.) She rated her headache pain at a 9 and her low back pain at 8.

(Tr. at 123.)

       Plaintiff testified that she was taking preventative medication for her migraines,

which did not help. (Tr. at 113-14.) She did notice some improvement with the monthly

shot she had been on for the past four months. (Tr. at 114.) She indicated that she

experienced one or two migraines the first week after the shot, then three or four in the

second week; by the third or fourth week, she could not wait to have her shot again. The

migraines caused severe nausea, dizziness, and auras. (Tr. at 114.)

       Plaintiff testified that for her other physical problems she took ibuprofen. (Tr. at

114-15.) She stated that the only thing that helped her low back pain was lying flat; she

had tried heat, icepacks, and lots of ibuprofen.      (Tr. at 123.)   She had also tried

acupuncture for the migraines and back pain, which helped very temporarily. (Tr. at 123-

24.)

       Plaintiff testified that her husband and children did most household chores. She

did not cook but could dress and bathe herself. She had a driver’s license but drove only

when no one was available to take her. (Tr. at 115.) They had a dog, but she did not

walk him. (Tr. at 117.)

       Asked about the mental problems affecting her ability to work, plaintiff mentioned

lack of concentration. “I get tunnel vision quite a bit. I’m pretty much staring off into

nowhere.” (Tr. at 116.) She related this to pain and psychological conditions. She

indicated she had trouble completing tasks, such as putting things away. (Tr. at 116.)

She testified that she had friends and got along with them okay. (Tr. at 117.) For her



                                            7
mental impairments, she took Lexapro, which helped with anxiety. (Tr. at 117.) Plaintiff

testified that she was also seeing a therapist, which also helped. (Tr. at 117-18.)

      The VE classified plaintiff’s past jobs as a teller and retail store manager as light,

skilled positions. (Tr. at 130.) The ALJ then asked a hypothetical question, assuming a

person of plaintiff’s age, education, and experience, limited to sedentary work, never

climbing ladders, ropes or scaffolds, or crawling; climbing ramps and stairs, balancing,

stooping, crouching, and kneeling frequently; handling with the right (dominant) hand

frequently; and avoiding use of dangerous moving machinery and exposure to

unprotected heights. Mentally, the person was limited to simple, routine tasks performed

in a work environment free from fast-paced production requirements, involving only

simple work-related decisions, with few if any workplace changes. (Tr. at 131.) The VE

testified that such a person could not perform plaintiff’s past jobs, which were defined as

light. (Tr. at 131.) However, the person could do other jobs, such as final assembler,

table worker, and masker.      (Tr. at 131-32.)   If the person were further limited to

understanding, carrying out, and remembering no more than simple instructions, the

answer was the same. (Tr. at 132-33.)

      However, if the person would be off task up to 25% of the workday, would need

two extra 15-minute breaks, or would have three unscheduled absences per month, that

would be work preclusive. (Tr. at 133.) Employers would not allow more than one

unscheduled absence per month, being off task 15% of the time or more, or additional

breaks. (Tr. at 134.)




                                            8
C.     ALJ’s Decision

       On June 27, 2019, the ALJ issued an unfavorable decision. (Tr. at 25.) Following

the five-step evaluation process, the ALJ determined:

       (1) that plaintiff had not engaged in substantial gainful activity since September 30,

2016, the alleged onset date (Tr. at 30);

       (2) that she suffered from the severe impairments of degenerative disc disease of

the cervical spine, post-laminectomy syndrome of the lumbar spine, inflammatory arthritis,

migraine headaches, depressive and anxiety disorders, and somatic disorders (Tr. at 30-

31);

       (3) that none of those impairments met or equaled the severity of a Listing (Tr. at

32-34);

       (4) that plaintiff had the RFC to perform sedentary work, with frequent balancing,

crouching, kneeling, stooping, and climbing ramps and stairs; frequent handling with the

right hand; simple, routine tasks, in an environment free of fast-paced production

requirements; and performing work involving only simple work-related decisions and few,

if any, workplace changes (Tr at 34-35), which precluded performance of her past jobs

(Tr. 43);

       (5) but that plaintiff could perform other jobs existing in significant numbers, as

identified by the VE, including final assembler, table worker, and masker. (Tr. at 43-44.)

       In determining RFC, the ALJ considered plaintiff’s statements regarding her

symptoms and limitations. (Tr. at 35.) Forty-four years old as of the alleged onset date,

with a college education and work experience as a teller and retail store manager, plaintiff

alleged disability due to severe migraines, arthritis, cervical and lumbar spine problems,



                                             9
chronic pain syndrome, depression, and anxiety. In her pre-hearing reports, she alleged

that these impairments affected her abilities to lift, squat, bend, stand, reach, walk, sit,

remember, complete tasks, concentrate, understand, follow instructions, and use her

hands. She reported that she could sit for 15 minutes at a time and a total of two hours

a day, stand for 10 minutes at a time and a total of one hour a day, and walk for 15

minutes at a time and total of two hours per day. (Tr. at 35.) She further reported

difficulties tending to her daily activities, indicating that she did no household chores and

almost always had someone with her when she went out because she could not drive

due to migraines and the medications she took. (Tr. at 35.)

       At the hearing, plaintiff testified that she lived with her husband and two children

(one an adult, the other a teen), in a two-story home with her bedroom on the first floor.

(Tr. at 35.) She stated that she could not work due to severe back pain, which prevented

her from standing longer than 15-20 minutes and that she experienced pain down her

legs. (Tr. at 35-36.) She also alleged difficulty holding objects due to arthritis. She

indicated that migraines affected her concentration, and that when she had one she

experienced nausea and needed to lie down in a dark, quiet room. She stated that she

could lift about 10 pounds, walk around the block, sit for about 20-30 minutes at most,

and grasp paperclips unless her joints were very swollen. While she could bathe and

dress herself, she did not do household chores or cook. She further testified that due to

her mental impairments she lacked concentration, experienced tunnel vision staring off

into nowhere, and had trouble completing tasks. (Tr. at 36.)

       The ALJ then reviewed the medical evidence, the majority of which related to

treatment for migraines, including an occipital nerve block, acupuncture, and medications.



                                             10
The records included a long list of failed medications. (Tr. at 37.) The ALJ concluded

that the medical evidence documented a number of physical impairments, which the ALJ

accommodated by limiting plaintiff to sedentary work with no more than frequent postural

movements and handling with the right hand. (Tr. at 37.) The ALJ accommodated

plaintiff’s mental impairments and related “moderate” limitations by limiting her to

unskilled work requiring her to perform simple, routine tasks in an environment free of

fast-paced production requirements and work involving only simple work-related

decisions and few, if any, workplace changes. (Tr. at 38.)

       The ALJ found that while plaintiff’s impairments could reasonably be expected to

cause the symptoms plaintiff alleged, her statements concerning the intensity,

persistence, and limiting effects of these symptoms were not entirely consistent with the

evidence of record. (Tr. at 38.) Regarding her lumbar spine symptoms, the ALJ noted

that plaintiff’s treatment during the relevant period had been conservative, imaging reports

documented “mild” findings, and plaintiff consistently demonstrated good functioning on

examination despite her alleged symptoms. (Tr. at 38.) Regarding her alleged hand

symptoms, the ALJ noted that plaintiff consistently demonstrated good function on

examination, the record did not contain a definitive diagnosis, and treatment had been

conservative. (Tr. at 39-40.) As for her migraines, the ALJ noted that, although it took

time, plaintiff eventually benefitted from treatment; plaintiff’s complaints of severe pain

seemed to be out of proportion with the observations of her providers (e.g., no apparent

distress, negative for pain behavior); and her complaints of daily migraines differed from

her migraine log, with most of the entries noting non-migraine headaches she rated as

mild, most of the migraines rated as moderate, and just one migraine rated as severe.



                                            11
(Tr. at 40.) Finally, the ALJ found that the record failed to fully substantiate plaintiff’s

allegations of disabling mental health symptoms, noting that she consistently

demonstrated good function on examination, with intact memory, normal attention span

and concentration, and grossly intact cognition; the medical evidence documented no

hospitalizations or similarly intensive treatment; and in May 2018 a counselor stated

plaintiff’s treatment was complete and discharged her from his care, noting euthymic

mood and congruent affect. (Tr. at 41.)

       The ALJ also considered the opinion evidence, finding persuasive the reports of

the agency reviewing physicians, Drs. Walcott and McKee, who concluded that plaintiff

retained the capacity for sedentary work. The ALJ found limitation to sedentary work

warranted given the diagnoses of degenerative disc disease of the cervical spine, post-

laminectomy syndrome of the lumbar spine, inflammatory arthritis, and migraines.

However, further limitation, such as the need for time off task or work absences, was not

warranted as the medical evidence showed mild diagnostic findings, conservative

treatment, and good function on examination. (Tr. at 41.)

       The ALJ also found persuasive the opinions of the agency reviewing psychologists,

Drs. Donahoo and Warren, who concluded that plaintiff had mild limitations in the ability

to understand, remember, and apply information; no limitation in the ability to interact with

others; moderate limitations in CPP; and mild limitations in the ability to adapt or manage

oneself. They further opined that plaintiff would do best in a job with consistent duties

and expectations. The ALJ found these opinions consistent with the medical evidence of

record, which showed good mental and social function on examination, e.g., normal

mood, affect, memory, behavior, and speech; pleasant/cooperative demeanor;



                                             12
orientation to time, place, and person; normal eye contact, unimpaired memory and

problem solving skills; and no demonstrated abnormalities of attention or thought content.

(Tr. at 41.)

       The record contained a number of statements from plaintiff’s treating physicians

indicating that plaintiff was disabled due to her migraine headaches, but the ALJ found

those opinions unpersuasive, as they commented on an issue reserved to the

Commissioner,     the   doctors    offered   no    description   of   plaintiff’s   functional

limitations/capacity, and the medical evidence contained no diagnostic or clinical findings

in support. (Tr. at 42.) The record also contained an opinion from plaintiff’s treating

psychologist, Dr. Jennifer Giesige, endorsing marked or serious limitations in several

areas of understanding, remembering, and applying information; extreme limitation or

inability to function in the areas of maintaining attention and concentration for a two-hour

segment and performing at a consistent pace without interruption from symptoms or an

unreasonable number of breaks; and marked or serious limitations in the ability to

manage psychologically based symptoms, respond to demands, and respond

appropriately to changes in a routine work setting. Dr. Giesige further opined that plaintiff

would miss more than four days of work per month. (Tr. at 42-43.) The ALJ concluded:

“The opinion is unpersuasive as it is inconsistent with the medical evidence of record,

which shows largely normal mental status exams[.]” (Tr. at 43.)

       Plaintiff sought review of the ALJ’s decision by the Appeals Council, but on May 4,

2020, the Council denied her request (Tr. at 1), making the ALJ’s decision the final word

from the Commissioner on plaintiff’s application. See Jozefyk v. Berryhill, 923 F.3d 492,

496 (7th Cir. 2019). This action followed.



                                             13
                                     III. DISCUSSION

       Plaintiff alleges that the ALJ failed to adequately account for the CPP limitations

found by the agency psychological consultants and erred in various respects in assessing

her migraine headaches. I address each argument in turn.

A.     Agency Psychologists’ Opinions

       1.     ALJ’s Findings

       The ALJ addressed plaintiff’s mental limitations at several points in his decision.

In discussing the mental impairment Listings, the ALJ evaluated the four paragraph B

criteria. (Tr. at 33.) In finding a mild limitation in understanding, remembering, or applying

information, the ALJ noted that plaintiff alleged problems with memory, concentration, and

understanding information; however, the treatment records did not show problems with

attention, concentration, cognition, or memory. (Tr. at 33.) Plaintiff alleged no problems

getting along with others, nor did the medical evidence suggest any such problems; the

ALJ accordingly found no limitation in interacting with others. In finding a moderate

limitation in CPP, the ALJ noted plaintiff’s contention that she had trouble completing

tasks and concentrating; however, clinical findings showed that plaintiff demonstrated

good attention and concentration, as well as unimpaired cognition and thought process.

(Tr. at 34.) In finding a mild limitation in adapting or managing oneself, the ALJ balanced

plaintiff’s contention that she did not handle stress or changes in routine very well against

the records showing appropriate judgment and insight, cooperative behavior, and no

ongoing abnormalities of dress or grooming. (Tr. at 34.)

       In determining RFC, the ALJ accommodated plaintiff’s mental impairments and

related “moderate” limitations by limiting her to unskilled work requiring her to perform



                                             14
simple, routine tasks in an environment free of fast-paced production requirements and

work involving only simple work-related decisions and few, if any, workplace changes.

(Tr. at 38.) In discounting plaintiff’s allegations of disabling mental health symptoms, the

ALJ noted that plaintiff consistently demonstrated good function on examination; the

medical evidence documented no hospitalizations or similarly intensive treatment; and in

May 2018 plaintiff’s counselor discharged her from his care, noting euthymic mood and

congruent affect. (Tr. at 41.)

       Finally, in discussing the opinion evidence, the ALJ credited the opinions of the

agency reviewing psychologists, Drs. Donahoo and Warren, who concluded that plaintiff

had mild limitations in the ability to understand, remember, and apply information; no

limitation in the ability to interact with others; moderate limitations in CPP; and mild

limitations in the ability to adapt or manage oneself. The ALJ found these opinions

consistent with the medical evidence of record, which showed good mental and social

function on examination. (Tr. at 41.) The ALJ found unpersuasive the opinion from Dr.

Giesige, plaintiff’s treating psychiatrist, suggesting greater limitations, finding it

inconsistent with the medical evidence of record, which showed largely normal mental

status exams. (Tr. at 43.)

       2.      Arguments of the Parties

       Plaintiff does not challenge the ALJ’s rejection of Dr. Giesige’s opinion. Rather,

she bases her argument on certain limitations found by the agency psychological

consultants.

       As indicated, the psychological consultant at the initial level, Dr. Donahoo,

concluded that plaintiff was “capable of performing the basic mental demands of unskilled



                                            15
work.” (Tr. at 153.) Earlier in her report, Dr. Donahoo found “moderate” limitation in the

ability to maintain attention and concentration for extended periods, complete a normal

workday and workweek without interruptions from psychologically based symptoms,

perform at a consistent pace without an unreasonable number and length of rest periods,

and respond appropriately to changes in the work setting. (Tr. at 151-52.) She noted in

the CPP narrative section that plaintiff “may have diff w/ above noted limitations d/t sx of

depression, anxiety and pain.” (Tr. at 152.) In the adaptation narrative, she wrote that

plaintiff “would do best at a job that has consistent duties and expectations.” (Tr. at 152.)

Dr. Warren, the consultant at the reconsideration level, agreed with these findings. (Tr.

at 174-75.)

       Plaintiff indicates that, while the ALJ gave the consultants’ opinions weight, he

failed to include in the RFC the specific “moderate” limitations they endorsed. (Pl.’s Br.

at 8.) Plaintiff further argues that Dr. Donahoo’s narrative conclusion is erroneous. She

notes that, under agency policy, the requirements for unskilled work include the ability to

understand, carry out, and remember simple instructions; make simple work-related

decisions; respond appropriately to co-workers; and deal with changes in the routine

setting. More specifically, the claimant must be able to maintain attention for two-hour

segments, complete a normal workday without interruptions from psychologically based

symptoms and perform at a consistent pace without an unreasonable number of breaks,

and respond appropriately to changes in a routine work setting. (Pl.’s Br. at 8.) Plaintiff

notes that Dr. Donahoo found moderate limitations in each of these areas, meaning there

is some degree of corresponding limitation impacting the ability to perform unskilled work.

(Pl.’s Br. at 8-9.) She contends that a consultant cannot simply assume that failure to



                                             16
meet a Listing means the person can do unskilled work, and the MRFC narrative must

address the specific limitations found in the earlier sections of the report. (Pl.’s Br. at 9.)

She concludes that the consultants failed to explain why limitations associated with

attention and concentration for extended periods, completing a normal workday, and

maintaining appropriate work pace were unnecessary. (Pl.’s Br. at 10.)

       In arguing that the ALJ made an error of law in this regard, plaintiff relies on the

agency’s Program Operations Manual System (“POMS”). (Pl.’s Br at 10-11.) The POMS

“is for the internal use of agency employees, has no legal force, and cannot bind the

agency, let alone the district court.” Flint v. Colvin, 543 Fed. Appx. 598, 600 (7th Cir. 2013)

(citing Schweiker v. Hansen, 450 U.S. 785, 789 (1981); Pulley ex rel. Pulley v. Bowen,

817 F.2d 453, 454 (7th Cir. 1987); Binder & Binder PC v. Barnhart, 481 F.3d 141, 151 (2d

Cir. 2007)). 1 As plaintiff goes on to note, however (Pl.’s Br. at 12), Seventh Circuit

caselaw generally requires the ALJ to account for “moderate” limitations noted in the

earlier sections of a psychological consultant’s report. See DeCamp v. Berryhill, 916 F.3d

671, 676 (7th Cir. 2019) (“[E]ven if an ALJ may rely on a narrative explanation, the ALJ




1
 In response, the Commissioner notes that the POMS never says that a moderate rating
in any category on the worksheet corresponds to any specific mental limitation. (Def.’s
Br. at 11.) Plaintiff argues that the failure of the agency consultants to follow the POMS
requirements would normally require the ALJ to give their opinions less weight. (Pl.’s Br.
at 12.) In reply, plaintiff also discusses the “new” regulation for evaluating medical
opinions, under which supportability and consistency are the most important factors. She
argues that supportability should be deemed suspect when a consultant endorses
moderate limitations in section I but then fails to either include such limitations in the
narrative or explain why such a limitation is not warranted. (Pl.’s Rep. Br. at 4.) I agree
that an ALJ should consider any explanation provided by the source, and that opinions
lacking such support will generally be entitled to less weight; this is consistent with the
new regulation, applicable to claims like this one, filed after March 2017. See 20 CF.R.
404.1520c(c)(1). The ALJ cited the new regulation in this case. (Tr. at 35.) I address
this issue further in note 2, below.
                                              17
still must adequately account for limitations identified elsewhere in the record, including

specific questions raised in check-box sections of standardized forms such as the PRT

and MRFC forms.”); Varga v. Colvin, 794 F.3d 809, 816 (7th Cir. 2015) (“Worksheet

observations, while perhaps less useful to an ALJ than a doctor’s narrative RFC

assessment, are nonetheless medical evidence which cannot just be ignored.”). The

Seventh Circuit has further held that limiting a claimant to “unskilled work” or “simple,

repetitive tasks” will not necessarily account for problems of concentration, persistence,

or pace. Crump v. Saul, 932 F.3d 567, 570 (7th Cir. 2019); see Varga, 794 F.3d at 814

(“[W]hether work can be learned in this manner is unrelated to the question of whether an

individual with mental impairments—e.g., with difficulties maintaining concentration,

persistence, or pace—can perform such work.”).

       Plaintiff notes that if the consultant does not address the worksheet findings in the

narrative, the ALJ must address them in the RFC and the hypothetical questions he poses

to the VE.   See Mischler v. Berryhill, 766 Fed. Appx. 369, 376-77 (7th Cir. (2019)

(“Because [the consultant’s] assessment fails to account for all of Mischler’s limitations,

the ALJ was required to account for them himself—in the hypothetical and RFC. But he

did not.”). Plaintiff contends that, since the ALJ did not do so here, remand is required.

(Pl.’s Br. at 14.) She notes that the ALJ provided limitations to (1) simple, routine tasks;

(2) no fast-paced production requirements; (3) simple work-related decisions; and (4) few,

if any, workplace changes. (Tr. at 34-35; see also Tr. at 131, hypothetical to the VE

containing the same limitations.) The consultants endorsed limitations in (1) maintaining

attention and concentration for extended periods, (2) completing a normal workday and

workweek without interruptions from psychologically based symptoms, (3) performing at



                                            18
a consistent pace without an unreasonable number and length of rest periods, and (4)

responding appropriately to changes in the work setting.          (Tr. at 151-52.)    Plaintiff

acknowledges that the ALJ’s fourth limitation adequately responds to the consultants’

fourth finding, but she contends that the other three limitations are not adequately

addressed. (Pl.’s Br. at 15.) She specifically faults the ALJ for failing to address her work

pace limitations. See O’Connor-Spinner v. Colvin, 832 F.3d 690, 698 (7th Cir. 2016)

(“[T]he Commissioner has not cited, nor have we found, any authority supporting the

ALJ's speculation that eliminating jobs with strict production quotas or a fast pace may

serve as a proxy for including, as part of the claimant’s mental residual functional capacity,

a moderate limitation on concentration, persistence, and pace.”); Steele v. Barnhart, 290

F.3d 936, 942 (7th Cir. 2002) (“Hypothetical questions posed to vocational experts

ordinarily must include all limitations supported by medical evidence in the record.”).

       The Commissioner responds that the ALJ limited plaintiff to mentally undemanding

work requiring limited ability to concentrate, and plaintiff cites no evidence suggesting

greater CPP limitations than the ALJ found.        (Def.’s Br. at 4-5.) Nor does plaintiff

challenge the ALJ’s observation that clinical findings consistently showed good attention

and concentration, as well as unimpaired cognition and thought process. (Tr. at 34.)

Indeed, the Commissioner notes, plaintiff herself confirmed to providers that her

concentration was intact or OK. (Def.’s Br. at 5, citing Tr. at 1210, 2151.) Finally, the

agency psychological experts opined that plaintiff did not have disabling concentration

impairments and, indeed, had better functioning than the ALJ ultimately found. Rather

than simply limiting plaintiff to unskilled work, as the consultants suggested, the ALJ




                                             19
added limitations regarding pace, decision making, and workplace changes. (Def.’s Br.

at 5.)

         The Commissioner further argues that, while plaintiff nitpicks at aspects of the

psychological consultants’ reports, she fails to demonstrate reversible error. First, the

Commissioner notes that a recent regulatory change clarified that a “moderate” rating

means that the claimant’s ability to function in that area “independently, appropriately,

effectively and on a sustained basis is fair.” (Def.’s Br. at 6, citing 20 C.F.R. Pt. 404,

Subpart P, App. 1 § 12.00(F)(2).) Since “fair” is generally understood to mean “sufficient,”

“adequate,” or “average,” a moderate rating does not suggest a disabling limitation or

require greater limitations than described in the mental RFC here. (Def.’s Br. at 6-7.)

         Second, the Commissioner notes that in several recent decisions the Seventh

Circuit has deemphasized the importance of the worksheet compared to the narrative

opinion and affirmed where the ALJ adopted limitations similar to those used here. (Def.’s

Br. at 7, citing Urbanek v. Saul, 796 Fed. Appx. 910 (7th Cir. 2019); Pytlewski v. Saul, 791

Fed. Appx. 611 (7th Cir. 2019); Dudley v. Berryhill, 773 Fed. Appx. 838 (7th Cir 2019).) In

Urbanek, for instance, the court noted, “Even generic limitations, such as limiting a

claimant to simple, repetitive tasks, may properly account for moderate limitations in

concentration, persistence, and pace, so long as they adequately account for the

claimant’s demonstrated psychological symptoms found in the record.” 796 Fed. Appx.

at 914 (internal quote marks omitted). The court also declined to reverse where the

agency doctors checked boxes indicating that the claimant had moderate limitations in

areas of CPP but concluded in their narrative opinions that he could sustain the basic

mental demands of unskilled work, noting that while checklist observations cannot be



                                            20
ignored they are perhaps less useful to an ALJ than a doctor’s narrative summary and do

not outweigh the narrative opinions. Id. at 915.

       The Commissioner characterizes as “unimportant” the consultants’ statement that

plaintiff may have difficulty in certain areas due to symptoms of depression, anxiety and

pain. (Def.’s Br. at 8, citing Tr. at 152, 174.) Medical opinions are supposed to clarify

what the claimant is still able to do despite her impairments, and a doctor’s statement is

of minimal value unless it clarifies the extent of a claimant’s limitations. (Def.’s Br. at 8-

9.) Here, the consultants did not clarify the extent of the difficulty. But they did, later in

their reports, indicate that plaintiff’s mental impairments did not preclude her from

performing unskilled work. (Def.’s Br. at 9.) 2

       Finally, the Commissioner notes that plaintiff does not specify supportable

limitations indicated by the moderate ratings that were omitted from the RFC. (Def.’s Br

at 9-10, citing Jozefyk, 923 F.3d at 498 (“It is unclear what kinds of work restrictions might

address Jozefyk’s limitations in concentration, persistence, or pace because he

hypothesizes none.”); Dudley, 773 Fed. Appx. at 842 (“Critically, Dudley did not identify

any limitations that the ALJ omitted and should have included in the hypothetical

question.”).) Plaintiff reiterates the moderate limitations noted by the consultants, but she

does not specify work-related limitations consistent with these worksheet notations.




2
 Plaintiff argues that the ALJ should not have found the consultants’ opinions persuasive
due to their vagueness and failure to include the section I limitations in the narrative. (Pl.’s
Br. at 11-13; Pl.’s Rep. Br. at 4.) In response, the Commissioner notes that the ALJ
explained why the evidence, including the consistently normal mental status exams,
supported the consultants’ opinions that plaintiff did not have disabling mental limitations.
Plaintiff makes no argument that the ALJ unreasonably assessed the medical evidence,
nor does she argue that the ALJ should have found some other opinion more persuasive.
(Def.’s Br. at 11.)
                                              21
(Def.’s Br. at 10, citing Thompson, 470 F. Supp. 3d at 927 (“At steps four and five, ALJs

do not ordinarily phrase mental restrictions in terms of a ‘moderate’ or ‘marked’ limitation.

Rather, they usually attempt to translate such a limitation into job-related restrictions that

a VE is likely to understand.”) (internal quote marks omitted).)         The Commissioner

wonders what limitations plaintiff could propose, given the regulatory clarification that a

moderate limitation does not generally indicate disabling limitation and the highly

restrictive mental RFC the ALJ adopted here, requiring only that plaintiff concentrate well

enough to do simple work at a relaxed pace, make simple decisions, and adapt to few

changes. (Def.’s Br. at 10.)

       In reply, plaintiff argues that the ALJ should have included in both the hypothetical

and the RFC the moderate limitations in maintaining attention and concentration for

extended periods, completing a normal workday and workweek without interruptions from

psychologically based symptoms, and performing at a consistent pace without an

unreasonable number and length of rest periods. (Pl.’s Rep. Br. at 5.) Plaintiff notes that,

while it is true the consultants did not say her concentration limitation was disabling, she

does not argue her mental impairments alone are disabling but rather that the resulting

limitations should be considered in combination with her other restrictions. (Pl.’s Rep. Br.

at 6.) She further argues that it strains logic to conclude that a person with noticeable

limitations in concentration and attendance can perform the full range of unskilled work.

(Pl.’s Br. at 6.) While the Commissioner asserts that the section I findings are a mere

worksheet, the caselaw requires remand when the ALJ ignores such significant evidence.

(Pl.’s Rep. Br. at 6.) Finally, plaintiff faults the Commissioner for citing unpublished cases

in which the flaws in the consultants’ findings were not as well defined. She further notes



                                             22
that Urbanek is distinguishable as it involved the testimony of a medical expert at the

hearing, not a narrative finding by a reviewing consultant at earlier stages of the case.

(Pl.’s Rep. Br. at 7.)

       3.      Analysis

       Yet again, the court is confronted with a CPP argument in a social security case.

See Thompson, 470 F. Supp. 3d at 927 (discussing the prevalence of such arguments).

The Seventh Circuit has frequently reversed based on such arguments under the

Stewart/O’Connor-Spinner line of cases, see, e.g., Crump, 932 F.3d at 570; Winsted v.

Berryhill, 923 F.3d 472, 476-77 (7th Cir. 2019); DeCamp, 916 F.3d at 675-76; Moreno v.

Berryhill, 882 F.3d 722, 730 (7th Cir. 2018), amended on reh’g, 2018 U.S. App. LEXIS

9296 (7th Cir. Apr. 13, 2018); Varga, 794 F.3d at 813; Yurt v. Colvin, 758 F.3d 850, 858-

59 (7th Cir. 2014); O’Connor-Spinner v. Astrue, 627 F.3d 614, 619-620 (7th Cir. 2010);

Stewart v. Astrue, 561 F.3d 679, 684 (7th Cir. 2009), as has this court, see, e.g., Seals v.

Saul, No. 19-C-1244, 2020 U.S. Dist. LEXIS 159707, at *33-36 (E.D. Wis. Sept. 2, 2020);

Swoverland v. Saul, No. 19-C-824, 2020 U.S. Dist. LEXIS 60926, at *38-43 (E.D. Wis.

Apr. 7, 2020); Hoeppner v. Berryhill, 399 F. Supp. 3d 771, 775-79 (E.D. Wis. 2019).

       While the Seventh Circuit has insisted that the ALJ need not use any “magic words”

in incorporating CPP limitations into the hypothetical posed to the VE and in formulating

RFC, Crump, 932 F.3d at 570, the court has found deficient many of the formulations

commonly used by ALJs, e.g., “simple, routine, repetitive tasks with few workplace

changes,” id. at 569-70; jobs without “strict production quotas or a fast pace,” DeCamp,

916 F.3d at 675-76; “routine work” involving “simple work instructions,” “simple work place

judgments,” and “no more than occasional changes in the work setting,” Moreno, 882



                                            23
F.3d at 730; and work involving “simple, routine, or repetitive tasks in a work environment

. . . free of fast paced production requirements, involving only simple work related

decisions with few if any work place [sic] changes and no more than occasional interaction

with coworkers or supervisors,” Varga, 794 F.3d at 812.

       This does not mean the Seventh Circuit always remands based on CPP

arguments. In Martin v. Saul, 950 F.3d 369, 374 (7th Cir. 2020), for instance, the court

rejected a CPP argument where the ALJ “showed her work” and addressed all three

components of CPP in the RFC assessment. See Thompson, 470 F. Supp. 3d at 928

(discussing Martin). The court has also affirmed in cases where the claimant’s CPP

limitations were context or task specific, and the RFC restricted the claimant from those

situations.   See, e.g., Jozefyk, 923 F.3d at 498 (affirming where the claimant’s

“impairments surface only when he is with other people or in a crowd,” and the RFC

“limited interactions with others”). The court has further held that in some cases “an ALJ

may reasonably rely upon the opinion of a medical expert who translates [CPP] findings

into an RFC determination.” Burmester v. Berryhill, 920 F.3d 507, 511 (7th Cir. 2019); but

see DeCamp, 916 F.3d at 676 (“But even if an ALJ may rely on a narrative explanation,

the ALJ still must adequately account for limitations identified elsewhere in the record,

including specific questions raised in check-box sections of standardized forms such as

the PRT and MRFC forms.”). Finally, the court has held that a CPP error may be harmless

if the claimant fails to describe the additional limitations the ALJ should have included.

See, e.g., Jozefyk, 923 F.3d at 498.

       As other judges of this court have noted, the Seventh Circuit has over the past two

years affirmed, in unpublished orders, several ALJ decisions finding claimants capable of



                                            24
simple, routine, and repetitive tasks despite moderate limitations in CPP. See Herren v.

Saul, No. 20-CV-156, 2021 U.S. Dist. LEXIS 60574, at *17 n.1 (E.D. Wis. Mar. 30, 2021)

(collecting cases and noting that these decisions may suggest a shift away from DeCamp

and Yurt); Guinta v. Saul, No. 19-C-1350, 2021 U.S. Dist. LEXIS 55571, at *25, *27 (E.D.

Wis. Mar. 24, 2021) (finding it difficult to reconcile Urbanek with DeCamp and other

published cases in this line of authority and hoping that “some clarity will eventually be

brought to this area of law”); 3 see also Gwendolyn B. v. Saul, No. 20-C-3244, 2021 U.S.

Dist. LEXIS 86548, at *24 (N.D. Ill. May 6, 2021) (noting that the Seventh Circuit’s

guidance on this issue has been “somewhat nebulous”).

       As the Commissioner indicates in a supplemental notice of authority, last month

the Seventh Circuit rejected, in a published decision, a claimant’s argument that the

consultants’ narrative finding that he could perform at a consistent pace if engaged in

simple, repetitive tasks conflicted with the consultants’ “moderate” CPP checklist ratings.

Pavlicek v. Saul, 994 F.3d 777, 783 (7th Cir. 2021). The court first noted that an ALJ may

rely on a consultant’s narrative, so long as it adequately encapsulates and translates the

checklist. Id. (citing Varga, 794 F.3d at 816). The court then cited the regulation defining

a moderate limitation to mean that functioning in that area is “fair.” Id. (citing 20 C.F.R.

Pt. 404, Subpt. P, App. 1). The court reasoned that since “fair” does not mean “bad” or




3
  Urbanek, the case upon which the Commissioner primarily relies in his response brief,
is, as plaintiff notes in reply, distinguishable on its facts. In that case, the ALJ gave great
weight to the opinion of a testifying consultant, who indicated that the claimant’s
concentration was sufficient to complete simple, routine tasks, 796 Fed. Appx. at 914,
and only some weight to the opinions of the reviewing consultants, who checked boxes
indicating the claimant had certain moderate limitations before stating in the narrative
sections that he could “could sustain the basic mental demands of unskilled work,” id. at
915.
                                              25
“inadequate,” “a ‘moderate’ limitation in performing at a consistent pace seems consistent

with the ability to perform simple, repetitive tasks at a consistent pace.” Id. 4

       Other than its reliance on the new regulation defining the term “moderate,” I do not

read Pavlicek as breaking new ground. Cf. O’Connor-Spinner, 832 F.3d at 698-99 (noting

that, at that time, agency regulations did not quantify what is meant by a “moderate”

restriction). Rather, the court relied on the line of cases holding that an ALJ may rely on

a consultant’s narrative so long as that narrative adequately addresses and incorporates

the worksheet findings.      The consultant in Pavlicek found moderate limitations in

understanding and remembering detailed instructions, carrying out detailed instructions,

maintaining attention and concentration for extended periods, and completing a normal

workday and workweek without interruptions from psychologically based symptoms or

performing at a consistent pace without an unreasonable number and length of rest

breaks. Pavlicek v. Saul, No. 19-cv-41-slc, 2020 U.S. Dist. LEXIS 76958, at *4 (W.D.

Wis. May 1, 2020). Then, in the narrative portion of the report, the doctor wrote:

       The medical evidence available supports that the claimant is able to carry
       out simple instructions, follow simple work-like procedures, and make
       simple work-related decisions. Also claimant maintains the ability to sustain
       attention throughout extended periods of time (up to 2 hours at a time).
       [Medical evidence] endorses that the claimant maintains the ability to
       perform at a consistent pace particularly if is engaged in a [sic] simple,
       repetitive tasks. [Medical evidence] supports that the claimant have [sic] an
       adequate ability to maintain an [sic] regular schedule.


4
  Later in the decision, the Pavlicek court rejected the claimant’s argument that the
hypothetical question failed to account for his CPP limitations. Id. at 784. The court found
that substantial evidence supported the ALJ’s conclusion that the restrictions in the
hypothetical adequately addressed the “moderate” limitations in CPP, noting that the
question included the same restrictions that the agency consultants stated would
accommodate the claimant’s limitations. Id. The court further stated that “it is ‘unclear
what kinds of work restrictions might address [Pavlicek’s] limitations in concentration,
persistence, or pace because he hypothesizes none.’” Id. at 784 (quoting Jozefyk, 923
F.3d at 498. The court thus suggested that any CPP error was harmless in that case.
                                              26
Id. at *4-5. Thus, the consultant in Pavlicek did not simply assert in the narrative that the

claimant could, despite several moderate limitations, perform unskilled work. 5

       The CPP narrative here is not nearly so detailed. As indicated, after endorsing

several moderate CPP limitations, the consultants wrote: “Clmt may have diff w/ above

noted limitations d/t sx of depression, anxiety and pain.” (Tr. at 152, 174.) In the ultimate

conclusion, the consultants indicated: “Overall, clmt assessed as capable of performing

the basic mental demands of unskilled work.” (Tr. at 153.) The consultants did not

address why or how plaintiff could perform unskilled work despite the CPP difficulties they

identified earlier in their reports.    Nor did the ALJ; as indicated above, the ALJ

accommodated plaintiff’s “moderate” limitations by limiting her to unskilled work requiring

her to perform simple, routine tasks in an environment free of fast-paced production

requirements and work involving only simple work-related decisions and few, if any,

workplace changes. (Tr. at 38.) The Seventh Circuit has held that such restrictions will

not necessarily capture a claimant’s limitations in CPP. See Varga, 794 F.3d at 814-15

(considering a nearly identical hypothetical/RFC). The matter must be remanded for

further consideration of plaintiff’s CPP limitations.




5
  The Pavlicek court did not limit or overrule (indeed, did not even cite) DeCamp, so I do
not read the decision as setting forth a new rule that a consultant’s narrative for unskilled
work necessarily accounts for moderate CPP limitations noted earlier in the consultant’s
report. Rather, I read the decision as holding that, where a consultant provides some
explanation in the narrative, the ALJ may be able to rely on the consultant’s conclusion.
It would be helpful for the Seventh Circuit to provide guidance on what “more” consultants
must say in their narratives and/or ALJs in their decisions to adequately translate
moderate CPP limitations into an acceptable hypothetical/RFC.

                                              27
B.     Migraine Headaches

       1.      ALJ’s Findings

       At step three, the ALJ:

       considered [plaintiff’s] migraines under listing 11.02. Although this listing
       addresses epilepsy, it is the most closely analogous listed impairment.
       [Plaintiff’s] impairment does not meet the severity requirements of listing
       11.02B or D, as there is no evidence of migraines occurring at least once a
       week for at least three consecutive months despite adherence to prescribed
       treatment; or occurring at least once every two weeks for at least three
       consecutive months despite adherence to treatment, and with a marked
       limitation of one of the following: physical functioning; understanding,
       remembering, or applying information; interacting with others;
       concentrating, persisting, or maintaining pace; or adapting or managing
       oneself.

(Tr. at 32.)

       In reviewing the medical evidence, the ALJ noted that most of the notes pertained

to plaintiff’s migraines, including various forms of treatment and a list of failed

medications. (Tr. at 37.) In determining RFC, the ALJ considered plaintiff’s statements

regarding her migraines, noting that, although it took time, by May 2018 plaintiff reported

benefit from treatment (Tr at 40, citing Tr. at 2506); plaintiff’s complaints of severe pain

were out of proportion with the observations of her providers (e.g., no apparent distress,

negative for pain behavior) (Tr. at 40, citing Tr. at 1032, 1000-01, 996, 939); and her

complaints of daily migraines differed from her migraine log regarding both frequency and

severity (Tr. at 40, citing Tr. at 2870-78.) In evaluating the opinion evidence, the ALJ

found that limitations beyond those recommended by the agency consultants, such as

the need for time off task or work absences, were not warranted as the medical evidence

showed mild diagnostic findings, conservative treatment, and good function on

examination. (Tr. at 41.)



                                            28
       2.     Arguments of the Parties

       Plaintiff argues that the ALJ overlooked numerous medical findings and statements

in the record documenting chronic, severe migraines consistent with equaling the Listing.

(Pl.’s Br. at 17-19.) She acknowledges that the ALJ cited Listing 11.02, which the agency

commonly consults in migraine cases, but she accuses the ALJ of engaging in a

“perfunctory” analysis of its requirements. (Pl.’s Br. at 20, citing Ribaudo v. Barnhart, 458

F.3d 580, 583 (7th Cir. 2006).) As courts have noted, a claimant may satisfy section 11.02

if she experiences migraines with the debilitating frequency of the epileptic seizures

required by the Listing, i.e., more than one medically severe migraine headache per week

despite at least three months of prescribed treatment. (Pl.’s Br. at 21, citing Snow v.

Berryhill, No. 18-CV-434, 2019 U.S. Dist. LEXIS 71368, at *9-10 (N.D. Ind. Apr. 26,

2019).) Plaintiff contends that the ALJ failed to consider the evidence cited in her brief

supporting the required frequency. (Pl.’s Br. at 22.) Nor, she contends, did the ALJ

explain why plaintiff did not meet the Listing’s severity requirements. (Pl.’s Br. at 22.)

Finally, she contends that the ALJ could not have relied on the agency psychological

consultants, since neither mentioned Listing 11.02 in their reports. (Pl.’s Br. at 22-23.)

       Plaintiff further argues that the ALJ failed to adequately account for her migraines

in the RFC. The ALJ relied on her apparent improvement in May 2018, but even if this

finding were accurate, it did not account for the period from September 2016 (the alleged

disability onset) to May 2018. (Pl.’s Br. at 24.) In any event, plaintiff notes, records from

later in 2018 documented continued, severe headaches. (Pl.’s Br. at 24-25.) The ALJ

also relied on the observations of plaintiff’s providers, but on two of the occasions in which

her providers noted “no acute distress” and “negative for pain behavior” plaintiff did not



                                             29
claim to be experiencing an acute event but rather was following up regarding her pain

medication. (Pl.’s Br. at 25-26; Tr. at 938-39, 996.) The ALJ further relied on the

infrequency of migraines noted in plaintiff’s daily headache log from December 2016 to

March 2017. Plaintiff states that she does not allege daily migraines. Moreover, in that

log she reported at least 11 episodes at level 3 (resulting in over 50% reduction in ability

to function) or level 4 (could not perform activities at all). Plaintiff contends that, if she

could not work during such episodes, her absences would exceed employer tolerance

and thus lead to a disability finding. (Pl.’s Br. at 26.) Finally, plaintiff argues that the ALJ’s

credibility finding was erroneous, as he relied on a flawed reading of the record and failed

to consider her subjective complaints under the requirements of SSR 16-3p. (Pl.’s Br. at

27-28.)

       The Commissioner responds that the ALJ specifically accounted for plaintiff’s

migraine complaints, limiting her to sedentary work with further restrictions on the

postures she could maintain and the environments in which she could work.                    The

Commissioner points out that the ALJ’s RFC was more favorable to plaintiff than either of

the agency medical consultants found. (Def.’s Br. at 12.) The Commissioner further

notes that plaintiff’s argument hinges on acceptance of her subjective account, which the

ALJ found unpersuasive, a finding the court may overturn only if it is “patently wrong.”

(Def.’s Br. at 12-13, citing Burmester, 920 F.3d at 510-11.) The Commissioner contends

that such deference to the ALJ’s credibility finding is particularly appropriate when the

claimant alleges limitations related to migraines, the severity of which cannot be

objectively measured. Here, the ALJ contrasted plaintiff’s complaints of frequent, severe

migraines with reports of effective treatment, third party observations of no acute distress,



                                               30
and plaintiff’s own log documenting less severe and frequent headaches. (Def.’s Br. at

13-14.)

       Regarding the ALJ’s finding of improvement in May 2018, the Commissioner notes

that plaintiff never requested a “closed period” of disability from September 2016 to May

2018, despite being represented at the administrative level. Nor, the Commissioner

responds, has plaintiff demonstrated that it was patently wrong for the ALJ to point out

that her admitted improvement conflicted with her testimony of consistent, severe

headaches. (Def.’s Br. at 15.)

       The Commissioner also notes that at one of the cited visits during which her

provider observed “no acute distress” plaintiff was reporting a headache at that time. (Tr.

at 1000-01.) During another cited visit, plaintiff reported a “quite severe headache today”

(Tr. at 1032), yet the provider observed she appeared only “slightly uncomfortable” (Tr.

at 1033). Plaintiff relies on two visits during which she was not experiencing a headache,

but at one of those appointments she reported “daily migraines.” (Tr. at 938.) The

Commissioner concludes that it was thus reasonable for the ALJ to cite these provider

observations as evidence undermining plaintiff’s statements. (Def.’s Br. at 16.)

       Finally, while plaintiff contends that her headache log suggests a disabling level of

absenteeism, the ALJ cited the log as evidence conflicting with her testimony, during

which she alleged more frequent and more severe headaches than the log documented.

Plaintiff does not dispute that the log conflicts with her testimony. (Def.’s Br. at 17.)

       Ultimately, the Commissioner contends, the ALJ’s finding did not need to be

perfect. It was sufficient to cite evidence casting doubt on the accuracy of plaintiff’s

migraine complaints. (Def.’s Br. at 17.)



                                              31
       Regarding plaintiff’s Listing claim, the Commissioner contends that the

reasonableness of the ALJ’s step three finding hinged on whether plaintiff presented

persuasive evidence that she experienced severe migraines of the required frequency.

The Commissioner contends that, having found plaintiff’s testimony unpersuasive and

contrary to the observations of her providers, the ALJ was not required to do more. (Def.’s

Br. at 18.) In any event, the Commissioner contends that plaintiff failed to present

evidence demonstrating that she meets all the criteria of the Listing. (Def.’s Br. at 18-19.)

While plaintiff recites her testimony and reports to her providers regarding the frequency

of her migraines, she makes no effort to show that her migraines were of sufficient

severity/duration and/or caused the necessary functional limitations. (Def.’s Br. at 19-

20.) Finally, the Commissioner notes that the agency medical consultants considered

plaintiff’s migraines, finding that no Listings were met (Tr. at 146-47, 173), with the

consultant at the reconsideration level, Dr. McKee, specifically indicating that plaintiff’s

“headaches [were] not listing level.” (Def.’s Br. at 20; Tr. at 173.)

       In reply, plaintiff reiterates her contentions that she made a prima facie case that

the Listing was equaled, that the ALJ’s step three finding was perfunctory, and that the

ALJ provided no reason why it was unnecessary to assess the Listing in full. (Pl.’s Rep.

Br. at 8-9.) Plaintiff further accuses the Commissioner of making improper post-hoc

arguments to prop up the ALJ’s perfunctory analysis. (Pl.’s Rep. Br. at 10.) Because she

made a prima facie case that her migraines occurred with the necessary frequency, she

contends remand is required to reassess equivalence to the Listing. (Pl.’s Rep. Br. at

11.)




                                             32
       3.     Analysis

              a.     Listing

       As indicated, the agency evaluates migraines at step three under Listing 11.02,

the epilepsy section, which requires, in pertinent part:

       B. Dyscognitive seizures (see 11.00H1b), occurring at least once a week
       for at least 3 consecutive months (see 11.00H4) despite adherence to
       prescribed treatment (see 11.00C).
       ...
       OR
       D. Dyscognitive seizures (see 11.00H1b), occurring at least once every 2
       weeks for at least 3 consecutive months (see 11.00H4) despite adherence
       to prescribed treatment (see 11.00C); and a marked limitation in one of the
       following:
          1. Physical functioning (see 11.00G3a); or
          2. Understanding, remembering, or applying information (see
              11.00G3b(i)); or
          3. Interacting with others (see 11.00G3b(ii)); or
          4. Concentrating, persisting, or maintaining pace (see 11.00G3b(iii)); or
          5. Adapting or managing oneself (see 11.00G3b(iv)).

20 C.F.R. Pt. 404, Subpt. P, App. 1, § 11.02.

       As courts have noted, it is at first blush hard to see how an epilepsy Listing

requiring dyscognitive seizures, which involve an alteration of consciousness, is the most

analogous provision for determining medical equivalence in a migraine headache case.

Jandt v. Saul, No. 1:20-CV-00045-HBB, 2021 U.S. Dist. LEXIS 24534, at *14-15 (W.D.

Ky. Feb. 9, 2021). However, the agency has provided guidance regarding the duration

and severity of headaches required to equal the Listing. Id. at *15-17; Cooper, 244 F.

Supp. 3d at 829. 6 Consistent with this guidance, courts have noted that a person cannot



6
 For instance, the POMS provided as an example an individual who experiences
migraines lasting 4 to 72 hours at least twice or more weekly with symptoms including
aura, alteration of awareness, and intense headache with throbbing and severe pain, as
well as nausea, photophobia, and the need to lie down in a dark and quiet room for relief.
See Brandi M. v. Saul, No. 1:19-cv-02972, 2021 U.S. Dist. LEXIS 5630, at *17 (S.D. Ind.
                                             33
be said to medically equal Listing 11.02 merely because she suffers headaches at least

once a week for three months despite treatment; those headaches should also produce

symptoms equivalent in severity to those attending a dyscognitive seizure. Jozefyk v.

Saul, No. 19-CV-1606, 2020 U.S. Dist. LEXIS 183703, at *8 (E.D. Wis. Oct. 2, 2020); see

also Jandt, 2021 U.S. Dist. LEXIS 24534, at *19-20 (collecting cases discussing the

duration and severity of the headaches required to equal the Listing); Ortiz v. Comm’r of

Soc. Sec., No. 19-CV-0538MWP, 2020 U.S. Dist. LEXIS 179547, at *13-15 (W.D.N.Y.

Sept. 29, 2020) (same); Melissa G. v. Saul, No. 18 CV 50218, 2019 U.S. Dist. LEXIS

156606, at *27 (N.D. Ill. Sept. 13, 2019) (noting that the claimant could equal the Listing

if the severity and symptoms of her migraines are comparable to “dyscognitive seizures”

as described in the regulations).

       Plaintiff bases her Listing argument on a string of record citations documenting

headaches between May 12, 2016, and December 6, 2018. (Pl.’s Br. at 17-19.) However,

plaintiff does not demonstrate that the cited medical records document severe migraines

at least once per week for at least three consecutive months, and she makes no attempt

to use her headache logs to establish the necessary frequency. (See Tr. at 2870-81.)

She references her own statements regarding headache frequency, but as discussed

above the ALJ found her statements about headache frequency and severity inconsistent




Jan. 12, 2021). On August 26, 2019, after the ALJ issued his decision in this case, the
agency issued SSR 19-4p, pertaining to headache disorders. The Ruling applies to new
applications filed on or after the applicable date of the SSR and to claims that are pending
on and after the applicable date. The agency expects that federal courts will review final
decisions using the rules that were in effect at the time the ALJ issued the decision, but if
a court reverses and remands a case for further administrative proceedings after the
applicable date of the SSR, the agency will apply the SSR to the entire period at issue in
the decision made on remand. 2019 SSR LEXIS 6, at *19 n.27.
                                             34
with the record, including the log. See Melissa M. v. Berryhill, No. 18-cv-1130, 2019 U.S.

Dist. LEXIS 104371, at *30-31 (S.D. Ill. June 19, 2021) (denying Listing 11.02 claim where

the ALJ rejected the claimant’s description of the frequency of her headaches as

inconsistent with other evidence in the record).

      Further, while some of the record entries plaintiff cites discuss headache severity

and duration, plaintiff develops no argument that these episodes were typically equivalent

to the dyscognitive seizures referenced in Listing 11.02(B) and (D). See Melissa M., 2019

U.S. Dist. LEXIS 104371, at *30 (“No medical evidence in the record suggests plaintiff

ever had a migraine during which she suffered an alteration of consciousness or that

otherwise approached a dyscognitive seizure.”). Nor does she attempt to show that her

migraines caused the marked limitation required by 11.02(D).

      Finally, while plaintiff notes that the agency psychological consultants did not

consider her headaches under the Listings, the agency medical consultants did (Tr. at

146-47, 173), see Scheck v. Barnhart, 357 F.3d 697, 700 (7th Cir. 2004) (“The ALJ may

properly rely upon the opinion of these medical experts.”), and plaintiff cites no contrary

opinion on medical equivalence. See Minnick v. Colvin, 775 F.3d 929, 935 (7th Cir. 2015)

(“A finding of medical equivalence requires an expert’s opinion on the issue.”). That the

ALJ discussed the consultants’ opinions in determining RFC rather than the Listings does

not mean the court must ignore those opinions. See Rice v. Barnhart, 384 F.3d 363, 370

(7th Cir. 2004) (considering the ALJ’s RFC discussion in rejecting a Listing claim); Wulz

v. Saul, No. 20-cv-390-wmc, 2021 U.S. Dist. LEXIS 42651, at *14 (W.D. Wis. Mar. 8,

2021) (“[T]he Seventh Circuit has repeatedly held that ‘when an ALJ explains how the

evidence reveals a claimant’s functional capacity, that discussion may doubly explain how



                                            35
the evidence shows the claimant’s impairment is not presumptively disabling under the

pertinent listing.’”) (quoting Jeske, 955 F.3d at 590). Plaintiff does not in her reply brief

address the medical consultants’ opinions, despite the Commissioner’s reliance thereon

in his response.

       In sum, while the ALJ could have said more in his analysis of Listing 11.02, I cannot

find reversible error at step three. See Sosinski v. Saul, 811 Fed. App. 380, 381 (7th Cir.

2020) (“[E]ven if the ALJ does not offer such an analysis, we do not reverse if the claimant

fails to show that he meets the criteria for that listing[.]”) (citing Jeske, 955 F.3d at 589-

91).

              b.     RFC/Credibility

       While plaintiff takes issue with the reasons the ALJ provided for discounting her

statements and concluding that no further limitations were warranted, she fails to

demonstrate that those reasons rested on an unreasonable or erroneous reading of the

record. Her providers did make observations arguably inconsistent with her claims of

severe pain, including during migraine episodes. (Tr. at 1000-01, 1032-33.) A provider

did note in May 2018 that plaintiff “had benefit” from a pain management program, and

that her migraines were “controlled” with the medication Rizatriptan. 7 (Tr. at 2506.) And

plaintiff’s headache log arguably conflicted with plaintiff’s testimony regarding the

frequency and severity of her headaches. As the Commissioner notes, the ALJ cited the

log as a piece of evidence inconsistent with plaintiff’s statements, not as a benchmark for




7
 Plaintiff never asked the ALJ to consider a closed period from September 2016 to May
2018, and plaintiff cites no authority requiring the ALJ to consider such an award sua
sponte under these circumstances.
                                             36
anticipated absences. The ALJ specifically rejected the need for limitations related to

time off task or work absences. (Tr. at 41.)

      While it could be possible to read the record differently, I cannot say that any of

these reasons are “patently wrong.” See Deborah M. v. Saul, 994 F.3d 785, 789 (7th Cir.

2021); see also Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012) (“We do not reweigh

the evidence or substitute our own judgment for that of the ALJ; if reasonable minds can

differ over whether the applicant is disabled, we must uphold the decision under review.”).

As another judge of this court has noted:

      The ALJ is not required to cite conclusive evidence that a claimant is
      exaggerating his symptoms or lying in order to find his testimony insufficient
      to support his claim. Seldom, if ever, is conclusive evidence available in
      social security disability cases, or any other kind of case for that matter. Not
      many claimants, for example, describe daily activities that would be
      impossible to perform if they were truly disabled, and the Social Security
      Administration does not pay investigators to follow claimants around and
      see if they are really as functionally limited as they claim. Thus, instead of
      requiring conclusive evidence that a claimant is not telling the truth, the ALJ
      need only provide reasons based on the record as a whole why the
      claimant’s testimony was not fully credited. The reasons provided by the
      ALJ must of course be logical, but they need not rule out any possibility that
      the claimant is truthful. Even in criminal cases where the burden of proof is
      beyond a reasonable doubt, conclusive evidence is not required to sustain
      the verdict.

Roovers v. Colvin, No. 14-C-370, 2015 U.S. Dist. LEXIS 8538, at *16-17 (E.D. Wis. Jan.

26, 2015).

      Finally, plaintiff makes no claim that the ALJ erred in crediting the opinions of the

agency medical consultants over those of her providers. Nor does she develop an

argument that the ALJ failed to comply with SSR 16-3p; the ALJ cited the Ruling and

applied its two-step process for symptom evaluation. (Tr. at 35.)




                                               37
                                   IV. CONCLUSION

      THEREFORE, IT IS ORDERED that the ALJ’s decision is reversed, and this matter

is remanded for further proceedings consistent with this decision. The clerk is directed to

enter judgment accordingly.

      Dated at Milwaukee, Wisconsin this 25th day of May, 2021.

                                         /s/ Lynn Adelman
                                         LYNN ADELMAN
                                         District Judge




                                            38
